Argued April 30, 1923.
We have here an appeal from the order of the Public Service Commission granting a certificate of public convenience to the Warren Light  Power Company for the acquisition of a right-of-way for the construction, operation and maintenance of a transmission line for the distribution of electric energy for light, heat and power; said line to connect the generating station of that company at Warren, Pa., with a proposed substation at Youngsville in said county. The record shows that the Warren Light  Power Company was incorporated under the laws of Pennsylvania to supply light, heat and power by means of electricity to the public in the Borough of Warren. A similar company was incorporated to supply light, heat and power by means of electricity to the public in the Township of Conewango. Corporations were *Page 353 
also formed to furnish a like service in Brokenstraw Township and the Borough of Youngsville in said county. The last three described corporations sold their rights and franchises to the Warren Electric Light  Power Company. The Township of Conewango is contiguous to the Borough of Warren. The Township of Brokenstraw adjoins Conewango Township, and the Borough of Youngsville is contiguous to Brokenstraw Township. There thus exists a defined district within which the Warren company is authorized to exercise the franchise of supplying light, heat and power by means of electricity. The Borough of Warren is at the eastern end of this district and the Borough of Youngsville at the western end. The company proposes to build a transmission line through its territory to Youngsville for the promotion of its service in the district in which it operates. The appellants contend that the erection of such line is not within its corporate power and that therefore the permission granted to the Public Service Commission is contrary to law. We do not understand, however, it is denied that the Warren company has acquired all the rights and franchises of the other companies above named. The result of this acquisition therefore is to give to the intervening appellee the same rights and franchises over the consolidated district which it theretofore exercised in the Borough of Warren so far as such powers are necessary to the proper exercise of its purpose to supply light, heat and power in its extended territory. Authority for such consolidation is found in the Act of April 17, 1876, P.L. 30, amending section 23 of the general incorporation Act of 1874. As a result of the purchase by the Warren company, the corporations formed to operate in Conewango and Brokenstraw Townships and the Borough of Youngsville ceased to exist, their franchises having been acquired by the Warren company. The effect of such consolidation was considered in Pennsylvania Utilities Co. v. Public Service Commission, 69 Pa. Super. 612, and in Harmony Electric Co. v. *Page 354 
The Public Service Commission, 78 Pa. Super. 272. These cases show the extent of the corporate capacity of the consolidated company. The Act of May 21, 1921, P.L. 1057, is the authority to which the company appeals for the right to erect the proposed line through the Townships of Conewango and Brokenstraw to the Borough of Youngsville. That act expressly authorizes such a corporation to appropriate property, outside the limits of public streets, lanes, alleys or highways and within the borough, town, city or district where it may be located, necessary for its corporate use in the construction, erection, operation or maintenance of its buildings, machinery, apparatus, plants, works, equipment and facilities for generating electric light, heat and power or any of them, for the transmission or distribution of them. As the townships referred to are within the district covered by the franchise of the Warren company, we think it cannot be successfully maintained that it may not exercise all of the authority in the development of its enterprise which it could have exercised if its original charter had applied to the consolidated area, and that being the case the right to construct a transmission line from a generating station must be conceded. In the present state of the law it is clear that the Warren company has authority to furnish electric service in the Townships of Conewango and Brokenstraw and to adopt the necessary methods for providing such service and the same authority permits the extension of the line to the western limit of its district. We conclude therefore that the order complained of was within the discretion of the Public Service Commission and that the complaint that the order was made without authority of the law cannot be sustained.
The order of the commission is affirmed and the appeal dismissed at the cost of the appellants. *Page 355